Title: To George Washington from Armand, 16 May 1784
From: La Rouërie, Armand-Charles Tuffin, marquis de
To: Washington, George



Sir
Philadelphia May 16th 1784

nothing pain me more than to trouble so often your Exellency in requesting new favors while I feel shur if I live long

my days will hardly be sufficiant to thank you for thoses you have allready bestowed on me, more particularly thoses which were a proof of your friendship—every step I take now with your Exellency is ambarassing to me, and although I hope to succeed, my fear of displeasing is much greater than my hope, but after all I wrait & say, the general will do as he like & surely will be assured that my unlimited Confidence in him will never permit me to think that he has not acted properly, even in refusing my request—my friends wrait to me that from the Conduct of the ministre & his ansaeres on my subject, I may flatter my self to be made a brigadier in france at my arrival there & to have an agreeable Command—they tell me that a lettre from you to the ministre at war on the subject would fixe the matter, but that if you do not wishes to wrait to him—I am still assured to be placed on the above mentioned footing in our army if your Exellency would wrait to Count de rochambeau—mentioning that it would be pleasing to you to see me have the rank of brigadier in france & that having had the Command of a legion during all the time of my services here, Exept in 1777 that I commanded a Corps of light infantry, your wishes also to see me provided with a Command in france—Count rochambeau whose dispositions are friendly to me will by your lettre be authorised to speak officially to the ministre & mention the particulars it may contain of your satisfaction of my services—thus I am assured I will have the great pleasure of being once more indebted to your Exellency for my advancement.
although when I had the honor to mention this subject to your Exellency you gave me Expectations that you would wrait—if from further Consideration it was displeasing to you—then do not wrait, I may run with a great deal of philosophy all chances in the world but that of displeasing you—I am going to europe in a week or two, may I beg leave to wrait some times to your Exellency—I am sure men of a much higher importance than I am are highly flattered by the liberty of a Correspondance with your Exellency, but I dare say non could be influenced to this request by stronger motives of attachement & respect than I am—I have the honor to be with thoses sentiments Sir your Exellency the most obdt hble srt

C. Armand

